Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 1 of 13




  District Court, Archuleta County, Colorado
  46 Eaton Drive, Suite 1
  Pagosa Springs, CO 81147                                   DATE FILED: April 12, 2019 12:14 PM
                                                             FILING ID: 96DBFEE0DA1DD
                                                             CASE NUMBER: 2019CV30040
  CHRISTOPHER S. BLAS and GONE COUNTRY
  VENTURES,   LLC,  d/b/a/ SHOOTERS  &
  SHENANIGANS

  Plaintiffs

  v.
                                                                     COURT USE ONLY
  TOWN OF PAGOSA SPRINGS,

  Defendant

                                                                Case Number:
  Reid Kelly, Attorney for Plaintiffs
  The Kelly Law Firm, LLC
  4440 North Pagosa Blvd.
  Pagosa Springs, Colorado 81147
  Phone: (970) 731-3710                                         Division          Courtroom
  Email:    reid@kellylawcolorado.com
  Atty. Reg. No. 15598

                              COMPLAINT AND JURY DEMAND

        COME NOW the Plaintiffs, Christopher S. Blas (“Mr. Blas”) and Gone Country
 Ventures, LLC, d/b/a Shooters & Shenanigans (“S&S”), by and through their undersigned
 counsel, Reid Kelly of The Kelly Law Firm, LLC, and bring this action for various relief. In
 support of this Complaint, the Plaintiffs state:
                              I.      PRELIMINARY ALLEGATIONS


        1.      Plaintiff Mr. Blas is a resident of the Town of Pagosa Springs, Colorado with a

 street address of 276 South 10th Street, Pagosa Springs, Colorado 81147. Mr. Blas is a member

 of Gone Country Ventures, LLC.




                                                    1
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 2 of 13




           2.   Plaintiff S&S is a foreign limited liability company in good standing, authorized

 to do business in Colorado, with a street address of 5995 E. Grant Road, Suite 200, Tucson,

 Arizona 85712. Gone Country Ventures, LLC owns S&S. S&S operates its business within the

 Town of Pagosa Springs, with a street address of 23 Pike Drive, Pagosa Springs, Colorado 81147

 and within a zone that is designated as a “mixed use corridor.”

           3.   Defendant Town of Pagosa Springs (“Town”) is a municipal government located

 within Archuleta County, Colorado.

           4.   Jurisdiction and venue with this Court are proper pursuant to C.R.C.P. Rule 98

 because the Town’s Municipal Code Section 13.5.2 authorizes the filing of a cause of action with

 the Archuleta County District Court if the Town Manager upholds the denial of a variance

 permit, which occurred in this case.

                                 II.     FACTUAL ALLEGATIONS

           5.   Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

           6.   S&S is a commercial establishment that operates a restaurant, bar, mini-golf, as

 well as other family entertainment. It offers a venue for dances, fundraisers and special events.

 Each of these activities have, or have the potential, to generate significant noise volumes.

           7.   S&S also offers a wide variety of live musical entertainment in the evenings. The

 musicians perform in a seasonal outbuilding, which is partially enclosed. Live music takes place

 in the summertime, weather permitting, generally on Wednesday through Saturday nights. S&S

 derives the majority of its revenue on evenings when live music is playing, as many patrons

 enjoy listening to and dancing to the music. Patrons who enjoy the live music include Town

 police officers, as well as other prominent members of the Town.


                                                  2
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 3 of 13




        8.       In 2018, the Town Police Department received complaints from residents who

 live near to S&S. These residents live within Archuleta County, but not within the Town.

 Various Town police officers would then approach Mr. Blas and ask him to have the musical

 performers lower the volume of their playing. On each occasion, Mr. Blas would comply.

        9.      A number of county residents who lived near to S&S did not believe that the

 music, as heard from their respective properties, was loud, unreasonable or imposed upon them.

        10.     Nonetheless, the Town police officers ultimately issued to Mr. Blas two noise

 disturbance tickets. The citations were based upon various provisions of the Town’s Municipal

 Code that state in relevant part:

                a) The Town Council finds and determines that the making and creating of

                   excessive, unnecessary or unusually loud noises within the Town limits that are

                   prolonged, unusual or unreasonable in their time place and use are a detriment

                   to the public health, comfort, convenience, safety and welfare of the residents

                   of the Town and may cause damage to property or business. (Sec. 13.1.1)

                b) Excessively loud sound means any sound that injures, disturbs or endangers the

                   health or safety of any person with normal sensitivities. (Sec. 13.1.2)

                c) Unreasonable noise means any sound that disturbs, injures or endangers the

                   peace or health of another or endangers the health, safety or welfare of the

                   community. (Sec. 13.1.2)

                d) Plainly audible means any sound produced by a live performance […],

                   loudspeaker or any other mechanical or electronic sound making or sound




                                                  3
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 4 of 13




              amplifying device, or instrument, that can be clearly heard by a person using

              his or her normal hearing faculties. (Sec. 13.1.2)

            e) For purposes of determining and classifying any noise as unreasonable as

              declared to be unlawful and prohibited by this Chapter, the following

              measurements may be applied; provided, however, a violation of this Chapter

              may occur without the following measurements being made:

                   (1) Noise occurring within the jurisdiction of the Town shall be measured

                       at a distance of at least one hundred and fifty (150) feet from a noise

                       source located within the public right-of-way if the noise source is

                       located on private property or property other than the public right-of-

                       way, at least one hundred and fifty (150) feet from the property line of

                       the property on which the noise source is located. (Sec. 13.2.1)

                   (2) Noise that is plainly audible, as defined in Section 13.1.2, from a

                       distance as set forth in this Section, shall be declared unreasonable

                       unless otherwise provided herein. (Sec. 13.2.1)

            f) The making and creating of an excessive or unusually loud noise, or a noise

              which is unreasonable and objectionable because it is impulsive, continuous,

              rhythmic, periodic or shrill within the Town as heard without measurement or

              heard and measured in the manner prescribed in Section 13.2.1 is hereby

              declared unlawful except when made under and in compliance with a permit

              issued pursuant to Section 13.5.1. The time and location of the noise as well as

              the above mentioned characteristics of noise shall be considered in determining

              a violation of this Chapter. (Sec. 13.3.1)


                                             4
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 5 of 13




            g) Any person subject to the jurisdiction of this Chapter may make an application

              to the Police Chief or his duly authorized representative for a permit for relief

              from the provisions of this Chapter on the basis of undue hardship. In

              administering such application, the Police Chief or his duly authorized

              representative shall construe the term “undue hardship” to mean noise caused,

              which if prohibited, would cause undue hardship to the person responsible for

              the creation of the noise. In determining whether relief should be granted in

              the form of a permit pursuant to this Article, the Police Chief shall consider the

              time of the day that the noise is created, the duration of the noise, the loudness

              of the noise relative to the required limits, whether the noise is temporary or

              continuous in nature, the extensiveness of the noise and the technical or

              economic feasibility of bringing such noise source into conformance with the

              provisions of this Chapter. (Sec. 13.5.1)

            h) The Police Chief shall consider all of the factors set forth in Section 13.5.1 and

              balance the interests of the applicant and those who are likely to be affected by

              the noise if a permit were granted. The Police Chief shall proscribe any

              reasonable conditions or requirements deemed necessary to minimize adverse

              effects upon the community or the surrounding neighborhood, so long as such

              restrictions do not unreasonably restrict the activities of the applicant. [Sec.

              13.5.2 (2)]




                            III.   PROCEDURAL BACKGROUND




                                              5
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 6 of 13




            11.    Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

            12.    On November 28, 2018, Mr. Blas, on behalf of S&S, submitted a Noise

 Abatement Variance Permit Request to the Chief of Police, Chief Rockensock. Mr. Blas

 requested:

                   To mitigate future noise complaints and provide a clear and definable
                   standard for us to adhere to, we would like to request the following noise
                   variance permit to allow for the following:
                   1. Mon-Thurs music will terminate at 10:30 p.m.
                   2. Fri-Sat music will terminate at 12:30 p.m.


            13.    On November 28, 2018, Chief Rockensock issued a denial letter to Mr. Blas,

 stating:

                   I believe the request for this variance is inconsistent with the intent
                   of Section 13.5.1 and the applicant has not provided any documentation
                   the denial would create any “undue hardship” for the applicant if denied.
                   Two prior incidents of alleged violations of this ordinance, which have
                   yet to be adjudicated in the Municipal Court of the Town of Pagosa
                   Springs, is prima facie evidence that the noise level of the live music
                   has created an adverse effect on the community or the surrounding
                   neighborhood.

            14.    In accordance with the Town’s procedure for appealing the denial of the Variance

 Permit Request, Mr. Blas appealed the denial to the Town Manager, Ms. Andrea Phillips. A

 hearing was held before Manager Phillips on February 24, 2019.

            15.    At the hearing, Mr. Blas appeared pro se. He presented documentary evidence

 and witness testimony as to the undue hardship the denial would impose upon S&S.1 He also




 1
  In her ruling, the Town Manager found that Mr. Blas had not presented evidence of undue hardship upon the
 business. Although this point is disputed, Mr. Blas at least attempted to present evidence of undue hardship at the
 hearing.


                                                           6
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 7 of 13




 presented ample testimony, evidence and public support as to the desire to continue having live

 music at S&S.

         16.     Mr. Blas argued that the noise level at S&S should be subject to scientific

 measurement, using a noise level instrument that recorded decibel levels. He offered to install a

 noise level monitor at S&S in order to ensure compliance with the Town’s noise level

 requirements—to the extent that such requirements could be objectively measure. He referenced

 the analogous Archuleta County ordinance that measures noise in decibel levels, but which is not

 used in the Town. In fact, police officers who testified on behalf of the Town and who had

 issued violations to Mr. Blas admitted that even the Town’s standard of measurement contained

 within Section 13.2.1 was not used, but rather they subjectively determined that the noise level

 was “unreasonable” and therefore in violation of the municipal code.

         17.     Town police officers admitted at the hearing that they had not received training in

 the science of noise pollution.

         18.     Mr. Blas also argued at the hearing that the Town’s noise ordinance was vague

 and subject to interpretation.

         19.     At the hearing, Mr. Blas requested to further amend his variance request, with the

 aim of being in compliance with the Archuleta County noise ordinances, in an effort to ensure

 clear, measurable and objective standards that would protect both residents and businesses of the

 Town.

         20.     On March 8, 2019, the Town Manager issued her Administrative Hearing Order.

 Despite Mr. Blas’ multi-faceted efforts at the hearing to show how and why the Plaintiffs should

 be granted a variance, Manager Phillips ordered that the decision by the Chief of Police to deny




                                                  7
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 8 of 13




 the request for a Noise Abatement Variance per Pagosa Springs Municipal Code Chapter 13

 Section Five was upheld. This decision was an abuse of discretion.



                                   IV.     FIRST CAUSE OF ACTION
                 (42 U.S.C. § 1983-Violation of Plaintiffs’ First Amendment Right to Free Speech)

           21.      Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

           22.      The Plaintiffs were exercising their rights to free speech as guaranteed by the First

 Amendment by having live music played at S&S.

           23.      The Plaintiffs exercised their First Amendment rights in a reasonable manner.

 Town police officers would attend and enjoy the live music performances that S&S hosted. No

 residents of the Town made complaints to the Town regarding the noise level of the various

 bands that would perform at S&S. Many residents who lived close by to S&S did not find the

 noise level of the music to be unreasonable. Each time that Town police officers asked Mr. Blas

 to lower the volume of a band’s performance, he would do so.

           24.      Plaintiffs’ First Amendment right to have live music played at S&S does not lose

 constitutional protection simply because it attracted a few noise complaints from residents of

 Archuleta County.

           25.      The volume of the music played at S&S was also not unreasonable given the

 physical location of S&S. S&S is situated next to Highway 160, a busy highway that exposes

 nearby residents to every form of urban-like commotion-passing traffic.

           26.      No citation for noise violation was issued to Mr. Blas based on any objective

 criteria, such as sound decibel readings. Instead, Town police officers issued him only two


                                                      8
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 9 of 13




 citations, and those were based on the respective officer’s opinion that the music being played

 was too loud.

        27.      If the Town had granted the Plaintiffs their Variance Permit Request, the

 Plaintiffs would have been freed from their concern of facing criminal penalties in the future for

 arbitrary and capricious enforcement of unconstitutional noise code provisions of the Town.

        28.      Further, the Plaintiffs have suffered, and will continue to suffer, undue economic

 hardship by being denied their Variance Permit Request. The Plaintiffs have suffered a loss of

 potential rental income from S&S due to the potential issuance of further noise violations based

 on subjective criteria of unreasonable noise levels from performing bands. Similarly, the

 Plaintiffs have suffered a loss in market value for possible sale of S&S for the same reason.

        29.      Denying the Plaintiffs a Variance Permit Request deprived the Plaintiffs of their

 rights, privileges and immunities secured by the Constitution, particularly their rights of free

 speech as guaranteed under the First Amendment.

        30.      The Town of Pagosa Springs is liable for this deprivation because Town police

 officers were acting pursuant to expressly adopted official policies of the Town in issuing Mr.

 Blas citations for noise violations; Chief Rockensock was acting pursuant to the same policies in

 denying a Variance Permit Request to Plaintiffs; and the Town Manager based her decision to

 uphold the denial of the Variance Permit Request based upon the same Town policies.

    WHEREFORE, the Plaintiffs, Christopher Blas and Gone Country Ventures, LLC, and each

 of them, pray for Judgment against the Defendant, the Town of Pagosa Springs, and for damages,

 in an amount to be determined at trial, including, but not limited to: economic losses and non-

 economic losses; consequential damages; pre-judgment and post-judgment interest; court costs;




                                                  9
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 10 of 13




 expert witness fees; reasonable attorney’s fees pursuant to 42 U.S.C. § 1988; and for such other

 and further relief as this Court may deem just and appropriate.



                               V.      SECOND CAUSE OF ACTION
                             (Violation of Fourteenth Amendment-Due Process)
           31.   Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

           32.   The Town’s noise code provisions, as more fully set forth above, violate the

 Fourteenth Amendment because they are void for vagueness, and as applied to Plaintiffs, deny

 them due process of law as guaranteed by the Constitution.

           33.   The noise code provisions, particularly Section 13.2.1, impermissibly delegate

 basic policy matters of the Town to its policemen on an ad hoc and subjective basis and lend

 themselves to arbitrary and discriminatory enforcement. The noise code provisions allow police

 officers, in their subjective opinions, to determine that a noise violation occurred, which in fact

 happened in each instance that Mr. Blas was issued a noise code violation.

           34.   As written and as applied to the Plaintiffs, the Town’s noise code provisions lead

 citizens, such as the Plaintiffs, to steer far wider of the unlawful zone than if the boundaries of

 the forbidden areas were clearly marked.

           35.   The uncertainty resulting from the vagueness of the Town’s noise code provisions

 has denied the Plaintiffs their right to due process of law and has caused them economic harm.



 WHEREFORE, the Plaintiffs, Christopher Blas and Gone Country Ventures, LLC, and each of

 them, pray for Judgment against the Defendant, the Town of Pagosa Springs, and for damages, in



                                                  10
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 11 of 13




 an amount to be determined at trial, including, but not limited to: economic losses and non-

 economic losses; consequential damages; pre-judgment and post-judgment interest; court costs;

 expert witness fees; reasonable attorney’s fees pursuant to 42 U.S.C. § 1988; and for such other

 and further relief as this Court may deem just and appropriate.



                                VI.     THIRD CAUSE OF ACTION
                          (Violation of Fourteenth Amendment-Equal Protection)

           36.   Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

           37.   The Town has an unwritten policy whereby special events concerts or charitable

 events concerts are entitled to obtain a Variance Permit Request that allows these events to

 exceed the noise level restrictions that have been placed on S&S’s musical events.

           38.   Allowing certain musical events to obtain a Variance Permit Request, but not

 allowing Plaintiffs to obtain one, deprives the Plaintiffs of equal protection of the laws as

 guaranteed by the Constitution and has caused them economic harm.

 WHEREFORE, the Plaintiffs, Christopher Blas and Gone Country Ventures, LLC, and each of

 them, pray for Judgment against the Defendant, the Town of Pagosa Springs, and for damages, in

 an amount to be determined at trial, including, but not limited to: economic losses and non-

 economic losses; consequential damages; pre-judgment and post-judgment interest; court costs;

 expert witness fees; reasonable attorney’s fees pursuant to 42 U.S.C. § 1988; and for such other

 and further relief as this Court may deem just and appropriate.




                                                  11
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 12 of 13




                               VII. FOURTH CAUSE OF ACTION
                      (42 U.S.C. § 1983-Declaratory and Injunctive Relief-Expedited)
           39.   Plaintiffs incorporate by reference each preceding paragraph as if fully set forth

 herein.

           40.   Because the Town’s noise code provisions are facially void and infringe upon

 Plaintiffs’ constitutional rights as applied, this Court should declare them to be unconstitutional.

           41.   Because the Town’s noise code provisions are unconstitutional, this Court should

 enjoin their enforcement in general, and in particular with regard to Plaintiffs and the

 performance of live concerts at S&S.

           42.   Plaintiffs’ ability to meet its financial obligations to continue operations of S&S

 depend upon the lease terms it is able to obtain from the current lessee. Those lease terms, in

 turn, hinge upon S&S’s ability to host live performances in its high season, without the concern

 of potential violations of the Town’s noise code provisions. The high tourist season for S&S is

 just starting for the summer of 2019. Therefore, Plaintiffs request that this Court hear and rule

 upon the validity or invalidity of the Town’s noise code provisions in an expedited fashion.

 WHEREFORE, the Plaintiffs, Christopher Blas and Gone Country Ventures, LLC, and each of

 them, pray that this Court, on an expedited basis, declare the noise code provisions as set forth in

 this Complaint to be unconstitutional and enjoin their enforcement in general and in particular

 with regard to Plaintiffs and the performance of live music at Shooters & Shenanigans.


 PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL CLAIMS FOR RELIEF THAT MAY
 BE HEARD BY A JURY


                                                Respectfully submitted this 12th of April, 2019




                                                  12
Case 1:19-cv-01198-KLM Document 1-3 Filed 04/24/19 USDC Colorado Page 13 of 13




                                    s/ Reid B. Kelly (signature on file)
                                    Reid B. Kelly
                                    The Kelly Law Firm LLC
                                    4440 North Pagosa Blvd
                                    Pagosa Springs, CO 81147
                                    (970) 731-3710
                                    Attorney for Plaintiffs

 Plaintiffs’ addresses:

 Christopher Blas:
 276 S. 10th Street
 Pagosa Springs, CO 81147

 Gone Country Ventures, LLC:
 5995 E. Grant Road, Suite 200
 Tucson, AZ 85712




                                      13
